DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 25 and 39 are objected to because the claims improperly depend from themselves. Appropriate correction is required. For purposes of examination, claim 25 will be presumed to depend from independent claim 21 and claim 39 will be presumed to depend from independent claim 36.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 21 recites:
A computer-implemented method for designing a patient- specific implant, the method comprising: receiving a patient data set of a patient, the patient data set including data indicative of the patient's spinal pathology; using at least one trained machine-learning model to: identify one or more model patient data sets by comparing the patient data set to a plurality of reference patient data sets, wherein each identified model patient data set includes a scored treatment outcome for a reference patient that received surgical treatment with a respective implant to address a spinal pathology generally similar to the patient's spinal pathology, and based at least in part on the identified one or more model patient data sets, design a patient-specific implant to be implanted in the patient; and generating fabrication data configured to be used by a manufacturing system to manufacture the patient-specific implant.

Independent claims 32 and 36 recite substantially similar limitations. The claimed invention is directed to the abstract idea of collecting patient information, analyzing the information, and designing an implant based on the analyses.
The limitations of receiving patient spinal pathology data, identifying reference patient data sets, including a scored treatment outcome for surgery and respective implant, and designing a patient-specific implant as drafted, is a process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting computer-implemented method and data sets nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the generic computing device and language, generating a patient implant design based on previous surgeries and patient health information encompasses one skilled in the pertinent art to manually determine the details of the implant and patient needs. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the computing system to perform the claimed machine-learning analyses of data, and using comparative treatment outcomes for a patient-specific implant design. The devices in these steps are recited at a high-level of generality (i.e., as a generic processor/server/storage/display performing a generic computer function of receiving inputs, analyzing the inputs, and displaying selected information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is thus directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element to design a patient-specific implant and generate fabrication data configured to be used by a manufacturing system amounts to no more than mere instructions to apply the exception using a computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The dependent claims further limit the abstract idea, but do not overcome it. The additional limitations from dependent claims merely detail a type of data input or calculated from one source or another, or the sending and receiving and storing and retrieving of information. Therefore, the claims are not patent eligible. 
Dependent claims 22-31, 33-35, and 37-40 merely further define the abstract idea and do not provide a practical application or significantly more for the same reasons as the independent claim from which they depend, when viewed individually or as an ordered combination.
	If the Applicant incorporates a limitation including the physical manufacturing of the implant device based on the generated fabrication data and based on the patient-specific design information, then the rejection under 35 U.S.C. §101 would likely be overcome. Generating designs and fabrications for a manufacturing system is not the same as manufacturing the implant based on the trained machine-learning model steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 21-27, 29-30, 32-34, 36-38 and 40 are rejected under 35 U.S.C. 102(3) as unpatentable over U.S. 2018/0303552 A1 to Ryan et al., hereinafter “Ryan,” in view of U.S. 2021/0169576 A1 to Yoshinaka et al., hereinafter “Yoshinaka” and further in view of U.S. 2022/0013211 A1 to Steinberg et al., hereinafter “Steinberg.”
	Regarding claim 21, Ryan discloses A computer-implemented method for designing a patient- specific implant, the method comprising: receiving a patient data set of a patient, the patient data set including data indicative of the patient's spinal pathology (See Ryan at least at Abstract; Paras. [0004]-[0007]); using at least one trained machine-learning model to: identify one or more model patient data sets by comparing the patient data set to a plurality of reference patient data sets, (See id. at least at Paras. [0007], [0010], [0012], [0052]-[0055]), and based at least in part on the identified one or more model patient data sets, design a patient-specific implant to be implanted in the patient (See id. at least at Paras. [0052]-[0055]); and generating fabrication data configured to be used by a manufacturing system to manufacture the patient-specific implant (See id. at least at Paras. [0054], [0071]-[0072]).
	Ryan may not specifically describe a scored treatment outcome. However, Yoshinaka teaches wherein each identified model patient data set includes a scored treatment outcome for a reference patient that received surgical treatment with a respective implant (See Yoshinaka at least at Paras. [0005], [0064]-[0066], [0068], [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Ryan to incorporate the teachings of Yoshinaka and provide a scored treatment for a patient. Yoshinaka is directed to systems for identifying comparable cases in surgical planning. Incorporating the surgical planning as in Yoshinaka with the systems for developing spinal treatments and operations for patients as in Ryan would thereby improve the applicability, efficacy, and accuracy of the claimed system and method for providing patient-specific medical procedures and devices.
	Ryan as modified by Yoshinaka may not specifically describe, but Steinberg teaches to address a spinal pathology generally similar to the patient's spinal pathology (See Steinberg at least at Paras. [0012], [0027], [0072]-[0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Ryan and Yoshinaka to incorporate the teachings of Steinberg and provide addressing of spinal pathology and treatments similar to reference patient. Steinberg is directed predictions for spinal implant and surgery. Incorporating the spinal predictions and surgery as in Steinberg with the surgical planning as in Yoshinaka and the systems for developing spinal treatments and operations for patients as in Ryan would thereby improve the applicability, efficacy, and accuracy of the claimed system and method for providing patient-specific medical procedures and devices.

	Regarding claim 22, Ryan as modified by Yoshinaka and Steinberg teaches all the limitations of claim 21 and Ryan further discloses wherein each of the plurality of reference patient data sets includes data associated with the reference patient's spinal pathology and representing one or more of lumbar lordosis, Cobb angle, pelvic incidence, disc height, segment flexibility, bone quality, rotational displacement, or treatment level of the spine (See Ryan at least at Paras. [0007], [0012], [0014], [0160]-[0161], [0220]).  

Regarding claim 23, Ryan as modified by Yoshinaka and Steinberg teaches all the limitations of claim 21 and Ryan further discloses wherein the identifying comprises: generating, for each reference patient data set (See id. at least at Paras. [0055], [0072], [0211]-[0212], [0224]-[0226]). While Yoshinaka teaches a similarity score based on the comparison of the patient data set and the reference patient data set and identifying the one or more model patient data sets based, at least partly, on the similarity score (See Yoshinaka at least at Paras. [0004]-[0007], [0021], [0064]-[0068).

Regarding claim 24, Ryan as modified by Yoshinaka and Steinberg teaches all the limitations of claim 23 and Yoshinaka further teaches wherein the similarity score represents a statistical correlation between the patient data set and the reference patient data set (See Yoshinaka at least at Paras. [0004]-[0007], [0021], [0064]-[0068]).
	 

	

	Regarding claim 27, Ryan as modified by Yoshinaka and Steinberg teaches all the limitations of claim 21 and Ryan further discloses wherein the design for the patient-specific implant includes data representing one or more of physical properties, mechanical properties, or biological properties of the patient- specific implant (See Ryan at least at Paras. [0014], [0053]).
	
Regarding claim 29, Ryan as modified by Yoshinaka and Steinberg teaches all the limitations of claim 21 and Ryan further discloses wherein each model patient data sets further includes surgical procedure data associated with implanting the respective implant into the respective reference patient, the method further comprising generating, based at least in part on the identified one or more model patient data sets, a patient-specific surgical plan for implanting the patient-specific implant into the patient (See id. at least at Paras. [0205], [0226]-[0227).

Regarding claim 30, Ryan as modified by Yoshinaka and Steinberg teaches all the limitations of claim 29 and Ryan further discloses wherein the surgical procedure data includes data representing one or more of a surgical approach, a corrective maneuver, a bony resection, or implant placement (See id at least at Paras. [0205], [0226]-[0227).

Regarding claim 32, independent claim 32 recites substantially the same limitations as included in independent claim 21. Thus, claim 32 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 21.

Regarding claim 33, Ryan as modified by Yoshinaka and Steinberg teaches all the limitations of claim 32 and Yoshinaka further teaches wherein the scored treatment outcome includes data representing one or more of corrected anatomical metrics, presence of fusion, health related quality of life, activity level, or complications (See Yoshinaka at least at Paras. [0005], [0064]-[0066], [0068], [0071]).

Regarding claim 34, Ryan as modified by Yoshinaka and Steinberg teaches all the limitations of claim 32 and Ryan further discloses wherein each model patient data sets further includes surgical procedure data associated with implanting the respective implant into the respective reference patient, and wherein the operations further comprise generating, based at least in part on the identified one or more model patient data sets, a patient-specific surgical plan for implanting the patient-specific implant into the patient (See id. at least at Paras. [0205], [0226]-[0227]).

Regarding claim 36, independent claim 36 recites substantially the same limitations as included in independent claim 21. Thus, claim 36 is rejected under the same grounds of rejection and for the same reasoning as applied to claim 21.

Regarding claim 37, Ryan as modified by Yoshinaka and Steinberg teaches all the limitations of claim 36 and Yoshinaka further teaches wherein the scored treatment outcome includes data representing one or more of corrected anatomical metrics, presence of fusion, health related quality of life, activity level, or complications (See Yoshinaka at least at Paras. [0005], [0064]-[0066], [0068], [0071]).

Regarding claim 38, Ryan as modified by Yoshinaka and Steinberg teaches all the limitations of claim 36 and Ryan further discloses wherein each model patient data sets further includes surgical procedure data associated with implanting the respective implant into the respective reference patient, and wherein the operations further comprise generating, based at least in part on the identified one or more model patient data sets, a patient-specific surgical plan for implanting the patient-specific implant into the patient (See id. at least at Paras. [0205], [0226]-[0227]).

Regarding claim 40, Ryan as modified by Yoshinaka and Steinberg teaches all the limitations of claim 36 and Ryan further discloses a display, and wherein the operations further comprise: generating a three-dimensional model of the patient-specific implant; and displaying the three-dimensional model of the patient-specific implant via the display (See id. at least at Paras. [0079], [0081], [0087], [0089], [0096]; Figs. 7A-7D).

Claims 25-26, 31, 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan, in view of Yoshinaka, in view of Steinberg and further in view of U.S. 2020/0315708 A1 to Mosnier at el., hereinafter “Mosnier.”
Regarding claim 25, Ryan as modified by Yoshinaka and Steinberg teaches all the limitations of claim 21 and Ryan further discloses wherein using the at least one trained machine-learning model further comprises: selecting a subset of the one or more model patient data sets based on the scored treatment outcomes before designing the patient-specific implant, wherein each model patient data set of the selected subset includes a favorable scored treatment outcome (See Yoshinaka at least at Paras. [0004]-[0007], [0021], [0064]-[0068], [0074]-[0075]). 
Ryan as modified by Yoshinaka and Steinberg may not specifically describe, but Mosnier teaches wherein designing the patient-specific implant is based on the selected subset of the one or more model patient data sets (See Mosnier at least at Paras. [0146]-[0147]; Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Ryan, Yoshinaka and Steinberg to incorporate the teachings of Mosnier and provide an implant based on a selected subset for a surgical procedure. Mosnier is directed to systems and devices for developing patient-specific spinal implants. Incorporating the systems for developing spinal implants as in Mosnier with the spinal predictions and surgery as in Steinberg, the surgical planning as in Yoshinaka and the systems for developing spinal treatments and operations for patients as in Ryan would thereby improve the applicability, efficacy, and accuracy of the claimed system and method for providing patient-specific medical procedures and devices.

Regarding claim 26, Ryan as modified by Yoshinaka and Steinberg teaches all the limitations of claim 21. Ryan, Yoshinaka and Steinberg may not specifically describe but Mosnier teaches wherein the scored treatment outcome includes data representing one or more of corrected anatomical metrics, presence of fusion, health related quality of life, activity level, or complications (See Mosnier at least at Paras. [0004]-[0008], [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Ryan, Yoshinaka and Steinberg to incorporate the teachings of Mosnier and provide a surgical robot for performing in part a surgical procedure. Mosnier is directed to systems and devices for developing patient-specific spinal implants. Incorporating the systems for developing spinal implants as in Mosnier with the spinal predictions and surgery as in Steinberg, the surgical planning as in Yoshinaka and the systems for developing spinal treatments and operations for patients as in Ryan would thereby improve the applicability, efficacy, and accuracy of the claimed system and method for providing patient-specific medical procedures and devices.


Regarding claim 31, Ryan as modified by Yoshinaka and Steinberg teaches all the limitations of claim 29. Ryan may not specifically describe but Mosnier teaches generating control instructions configured to cause a surgical robot to perform, at least partly, the surgical procedure for implanting the patient-specific implant in the patient (See Mosnier at least at Paras. [0256]-[0258]; Figs. 24, 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Ryan to incorporate the teachings of Mosnier and provide a surgical robot for perform in part a surgical procedure. Mosnier is directed to systems and devices for developing patient-specific spinal implants. Incorporating the systems for developing spinal implants as in Mosnier with the spinal predictions and surgery as in Steinberg, the surgical planning as in Yoshinaka and the systems for developing spinal treatments and operations for patients as in Ryan would thereby improve the applicability, efficacy, and accuracy of the claimed system and method for providing patient-specific medical procedures and devices.

	Regarding claims 35 and 39, claims 35 and 39 recite substantially the same limitations as included in claim 31. Thus, claims 35 and 39 are rejected under the same grounds of rejection and for the same reasoning as applied to claim 31. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan, in view of Yoshinaka, in view of Steinberg and further in view of U.S. 2010/0191088 A1 to Anderson et al., hereinafter “Anderson.”
Regarding claim 28, Ryan as modified by Yoshinaka and Steinberg teaches all the limitations of claim 21 and Ryan further discloses wherein the trained machine learning model is further configured to: design, based on the identified one or more model patient data sets, a plurality of implant designs for treating the patient (See id. at least at Paras. [0054], [0071]-[0072]).
Ryan, Yoshinaka and Steinberg may not specifically describe, but Anderson teaches to calculate, for each of the plurality of implant designs, a probability of achieving a target treatment outcome for the patient (See Anderson at least at Paras. [0079], [0084], [0088], [0100]; Figs. 9, 12), and select at least one of the plurality of implant designs, based, at least partly, on the calculated probability of achieving the target treatment outcome (See id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Ryan, Yoshinaka and Steinberg to incorporate the teachings of Anderson and provide a statistical likelihood of achieving a treatment for a patient. Anderson is directed to methods for diagnosing, tracking and treating spinal disorders. Incorporating the diagnosing and treating of spinal disorders as in Anderson with the spinal predictions and surgery as in Steinberg, the surgical planning as in Yoshinaka and the systems for developing spinal treatments and operations for patients as in Ryan would thereby improve the applicability, efficacy, and accuracy of the claimed system and method for providing patient-specific medical procedures and devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626